Citation Nr: 1400899	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  09-47 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for peripheral neuropathy.

2.  Entitlement to service connection for peripheral neuropathy.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	J. Bryan Jones, III, Esq.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to February 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which denied multiple claims.  In a Notice of Disagreement (NOD) received in February 2008, the Veteran limited his appeal to the issues involving peripheral neuropathy, hearing loss, and PTSD.  

In July 2011, the Veteran testified before the undersigned Acting Veterans Law Judge during a video-conference hearing.  A hearing transcript is associated with the claims folder.

A review of the record discloses a final prior September 2003 RO denial of a claim of entitlement to service connection for peripheral neuropathy.  Regardless of any RO determination, the Board must address the question of whether new and material evidence to reopen the claim has been received because this matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claims can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly the Board has characterized the appeal as encompassing both matters set forth on the title page.

A review of the Virtual VA electronic records storage system reflects that, by rating decision dated May 2013, the RO denied a claim of entitlement to service connection for ischemic heart disease.  The Veterans Appeals Control and Locator System (VACOLS) reflects that the Veteran submitted an NOD to this decision later that month.  This issue has been listed on the title page for procedural purposes only.

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, which is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for peripheral neuropathy, bilateral hearing loss, and ischemic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A final September 2003 RO rating decision denied service connection for peripheral neuropathy on the basis that such disability first manifested many years after service, and was not shown to be due to an in-service event to include herbicide exposure. 

2.  Evidence associated with the record since the RO's September 2003 rating decision denying service connection for peripheral neuropathy includes lay testimony that peripheral neuropathy manifested within the first year following service discharge which, if presumed true, raises a reasonable possibility of substantiating the claim.

3.  The Veteran manifests PTSD as a result of combat stressors in Vietnam.

CONCLUSIONS OF LAW

1.  The September 2003 RO rating decision, which denied a claim of entitlement to service connection for peripheral neuropathy, is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  As pertinent evidence received since the September 2003 RO denial is new and material, the criteria for reopening the claim for service connection for peripheral neuropathy are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for establishing entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the request to reopen the previously denied claim for service connection for peripheral neuropathy and the grant of service connection for PTSD, the Board finds that all notification and development action needed to render a fair decision on these claims has been accomplished.




II.  Peripheral Neuropathy

The Veteran seeks to establish his entitlement to service connection for peripheral neuropathy as due to herbicide exposure during the Vietnam War.  

By rating action dated September 2003, the RO denied service connection for peripheral neuropathy on the basis that such disability first manifested many years after service, and was not shown to be due to an in-service event, to include herbicide exposure.

By letter dated September 22, 2003, the Veteran was notified of this decision and his appellate rights.  However, the Veteran did not file an NOD within one year of the notice of denial, or submit new and material evidence requiring a readjudication of the claim.  Notably, the Veteran submitted medical dermatology records in January 2004 which were not relevant, and thus not material, to the peripheral neuropathy claim.  As such, the September 2003 RO rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103.

As a general rule, once a claim has been disallowed, that claim shall not thereafter be reopened and allowed based solely upon the same factual basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, if the claimant can thereafter present new and material evidence, then the claim shall be reopened and the former disposition of the claim shall be reviewed.  38 U.S.C.A. § 5108.

The Veteran filed his claim to reopen in March 2007.  For purposes of this decision, new evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a); see also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  Evidence is presumed credible for the purposes of reopening unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence relied upon in reopening the claim must be both new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Notably, the United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C.A. §§ 1110, 1131. 

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases, such as organic diseases of the nervous system, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).

The Veteran's service personnel records reflect that he served in the Republic of Vietnam during the Vietnam Era.  Thus, he is entitled to a presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4); 38 C.F.R. § 3.307(a)(6)(i).

Notably, acute and subacute peripheral neuropathy, which means transient neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset, is listed as among the diseases presumed to be due to herbicide exposure.  38 C.F.R. § 3.309(e).

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, the benefit of the doubt doctrine does not apply to a new and material analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Evidence before the RO in September 2003 included service treatment records which did not reflect any lay or medical evidence of peripheral neuropathy.  The post service evidence first reflected treatment for peripheral neuropathy, specifically mixed axonal and demyelinating sensory motor polyneuropathy confirmed by electromyography (EMG) testing, in July 2002.  There was no medical evidence associating the peripheral neuropathy to an event in service.

Evidence of record since the September 2003 RO rating decision includes the testimony of the Veteran that his peripheral neuropathy first manifested within one year of his service discharge.  He attested to receiving VA treatment for these symptoms within one year of discharge.  A statement by his wife also provides personal knowledge that the Veteran manifested involuntary twitching of his extremities in 1969.  The Board finds that the lay testimony that peripheral neuropathy manifested within the first year following service discharge, if presumed true, raises a reasonable possibility of substantiating the claim when viewed in light of VA's duty to assist.  See Shade, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for peripheral neuropathy are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As addressed in the remand below, the Board finds that further evidentiary development is warranted prior to an adjudication on the merits of this claim.

III.  PTSD

The Veteran contends that he manifests PTSD as a result of combat stressors.  His service personnel records reflect that he served as a rifleman with Company K, 3rd Battalion, 4th Marines, 3rd Marine Division in the Republic of Vietnam from September 1966 to July 1967.  He participated in the Defense of Dong Ha, Operation Prairie I-III, Operation Hickory I & II, Operation Cimarron, the Defense of Camp J.J. Carroll, Operation Buffalo, and Operation Kingfisher.

In pertinent part, establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV).  See 38 C.F.R. § 3.304(f).

For PTSD diagnosed after service, there must be independent evidence to corroborate the veteran's statement as to the occurrence of a claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  However, the fact that a veteran was stationed with a unit that was present while enemy attacks occurred would strongly suggest that he was, in fact, exposed to such attacks.  Pentecost v. Principi, 16 Vet. App. 124 (2002) (base subjected to rocket attacks during time that veteran was stationed at the base).  In other words, the veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Here, the RO appears to have conceded that the Veteran was exposed to combat-related stressors, although no formal finding has been provided.  See October 2008 Examination Request (informing examiner that stressor was conceded, as Veteran was a rifleman who participated in numerous campaigns in Vietnam).  In light of historical information generally available, the Board accepts the RO's finding that the Veteran was personally exposed to combat stressors.  See, e.g., http://en.wikipedia.org/wiki/3rd_Battalion_4th_Marines. 

Thus, the dispositive issue on appeal is whether the Veteran manifests PTSD as a result of his combat related stressors.  The Veteran was afforded a VA Compensation and Pension (C&P) examination in December 2008.  The examination report itself is not a model of clarity.  The VA examiner conducted psychometric testing which was deemed invalid, but it was noted that some of the Veteran's protocols were consistent with a diagnosis of PTSD.  

Thereafter, the VA examiner clearly stated that the Veteran met the DSM-IV criteria for PTSD.  The Veteran also met the criteria for diagnoses of pain disorder associated with both psychological factors and a general medical condition as well as schizoid personality disorder.  The VA examiner could not delineate the symptoms attributable to each separate diagnosis without resort to speculation.

With respect to the PTSD diagnosis, the VA examiner noted that the Veteran, who had an occupation as a police officer, had an "additional extenuating variable" with a career "in a high stress occupation with the probability of exposure to traumatic events as a highly likely event and would also provide stressors and plausibly lead to PTSD from those occurrences."  The examiner did not state, however, that combat-related events were not productive of the Veteran's PTSD.

The Veteran's testimony before the Board described his police officer duties as primarily an office-based supervisor.  He mostly worked in the office, and he could not remember any actual stressful situations.  He described working in a very small, rural parish where "there's not a whole bunch to deal with."  The Board finds no reason of record to doubt the Veteran's description of his civilian police officer duties.

Given the totality of the evidence, the Board interprets the December 2008 VA examination report as establishing that the Veteran manifests PTSD as a result of his corroborated combat stressors.  The Board finds insufficient information of record to establish that the Veteran's civilian duties as a police officer have significantly contributed to the PTSD diagnosis.  While there are additional psychiatric diagnoses contributing to the Veteran's overall occupational and social functioning, the VA examiner could not separate out those effects.  In such a situation, the Board attributes all current psychiatric manifestations as due to PTSD which results from combat related events.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the Veteran's favor and the symptoms in question attributed to the service-connected disability).  The claim of entitlement to service connection for PTSD, therefore, is granted.


ORDER

As new and material evidence to reopen the claim for service connection for peripheral neuropathy has been received, to this limited extent, the appeal is granted. 

Service connection for PTSD is granted.



REMAND

At his hearing in July 2011, the Veteran testified to receiving treatment for peripheral neuropathy at the VA Hospital in Shreveport, Louisiana approximately one year after his service discharge.  These relevant records, which are not associated with the claims folder, must be associated with the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA records are considered part of the record on appeal since they are within VA's constructive possession even if not associated with the claims folder).

A review of the claims folder also reveals the existence of additional private medical records which may be relevant to this appeal.  A March 2004 VA neurology consultation reveals that the Veteran had received recent treatment by a private doctor in Bossier City.  A March 2003 VA primary record reflects that an EMG report had been received by Dr. Nguyen.  At his hearing in July 2011, the Veteran also mentioned relevant treatment with Dr. Lee but indicated that those records were no longer available.  On remand, the Veteran should be requested to submit an authorization to VA for all relevant private medical records to determine whether VA can obtain these records on his behalf.

With respect to the merits of the peripheral neuropathy claim, the Veteran has testified to the onset of peripheral neuropathy symptoms within one year of service discharge.  His wife has described noticing extremity twitching since 1969.  As these lay statements allege the onset of a neurologic disorder within one year from service discharge, the Board finds that medical opinion is necessary to decide the claim.  38 U.S.C.A. § 5103A(d).

With respect to the bilateral hearing loss claim, the Veteran was provided VA audiology examination in May 2007.  This examiner indicated that it would require resort to speculation to determine whether the Veteran's bilateral sensorineural hearing loss was related to noise exposure in service on the basis that he was not given an audiometric test upon separation from service.  

VA recognizes that chronic exposure to excessive noise is a causal factor in the development of sensorineural hearing loss, and that sensorineural hearing loss is the most common cause of tinnitus.  See Veterans' Benefits Administration (VBA) Training Letter 10-02 (March 18, 2010).  At the May 2007 VA examination, the Veteran reported the onset of tinnitus in service, and denied any significant post-service noise exposure.  The Board requires further medical opinion as to whether the Veteran's sensorineural hearing loss results from noise exposure in service based upon a medical rationale as to whether audiometric testing is necessary to this determination.  See generally Jones (Michael) v. Shinseki, 23 Vet. App. 382, 390 (2010) (examination opinion should clarify whether inability to come to conclusion was based on all "procurable and assembled data" and/or the whether the inability to provide a definitive opinion was due to a need for further information or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder).

With respect to the ischemic heart disease claim, the Veteran has submitted a timely filed NOD with respect to a May 2013 RO rating decision denying the claim.  The Board is aware that the RO has acknowledged the NOD filing and has yet to respond with a Statement of the Case (SOC).  See 38 C.F.R. § 19.26.  However, the Board is bound by law to order an SOC at this time.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.9(c).

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in obtaining medical records from his private doctor in Bossier City in the early 2000's as well as Drs. Nguyen and Lee.  The Veteran should be requested to submit an authorization form to VA for all relevant private medical records to determine whether VA can obtain these records on his behalf.

2.  Associate with the claims folder the Veteran's hardcopy and electronic treatment records from the VA Hospital in Shreveport, Louisiana, from 1968 to February 2003, and April 2007 to the present.  

In seeking records dating back to 1968, the AMC/RO should attempt to determine whether any records were sent to another storage facility pursuant to VHA Records Control Schedule 10-1 at XLIII-3.  If no additional records are found, the AMC/RO should document for the record all attempts made to determine the custodian of the records.

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Forward the Veteran's claims folder to an appropriate examiner to determine whether the Veteran's hearing loss disability is related to his period of service.  The claims folder contents, both hardcopy and electronic, must be provided to and be reviewed by the examiner.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sensorineural hearing loss disability arose during service or is otherwise related to any incident of service.  In providing this opinion, the examiner should address the following:

* the Veteran's military duties as a rifleman during the Vietnam War from September 1966 to July 1967, and the Board's factual finding that the Veteran's description of unprotected combat noise exposure is credible;
* the significance of the lack of any audiometric testing upon service separation in providing a non-speculative opinion;
* the Veteran's report of the onset of tinnitus in service; and
* a summary of the accepted medical principles applicable to diagnosing noise-induced hearing loss.

The Veteran should be scheduled for examination if deemed necessary by the examiner.

The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

4.  Forward the Veteran's claims folder to an appropriate examiner to determine whether the Veteran's peripheral neuropathy is related to his period of service, to include his presumed herbicide exposure.  The claims folder contents, both hardcopy and electronic, must be provided to and be reviewed by the examiner.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's peripheral neuropathy arose during service, or is otherwise related to any incident of service, to include herbicide exposure.  

Alternatively, the examiner should opine whether the Veteran's peripheral neuropathy could be medically classified as an "organic disease of the nervous system" and, if so, provide opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's peripheral neuropathy manifested to a compensable degree within one year of service discharge.

In providing this opinion, the examiner should address the following:
* the Veteran's presumed exposure to herbicides while serving in Vietnam from September 1966 to July 1967;
* the results of the July 2002 EMG interpreted as showing mixed axonal and demyelinating sensory motor polyneuropathy;
* the Veteran's July 2011 testimony regarding the onset of his peripheral neuropathy symptoms;
* a May 2011 statement of personal observations by the Veteran's spouse; and
* whether there is any medical reason to accept or reject the lay description of symptoms within the first post-service year.

The Veteran should be scheduled for examination if deemed necessary by the examiner.

The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

5.  The RO/AMC should furnish the Veteran with an SOC pertaining to the issue of entitlement to service connection for ischemic heart disease.  This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

6.  Thereafter, readjudicate the claims of entitlement to service connection for peripheral neuropathy and bilateral hearing loss.  If any benefit sought on appeal remains denied, the RO/AMC should furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


